DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment to the claims, filed on January 28, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 6-10, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.

Pertaining to the Applicant’s arguments/remarks, pgs. 6-10, regarding the newly amended claim limitations to independent claims 2, 14, and 19:
A new prior art Basceri is cited in a new combination as necessitated by the new amendments to the claims.
All claims directed towards the same arguments and limitations based on dependency are responded in kind.




Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-6 and 8-18 are rejected under 35 U.S.C. 103 as obvious over Gotti et al. (US 2016/0204343 A1), hererinafter as Gotti, embodiment of Fig. 1 in view of embodiment of [0029], in view of Basceri et al. (US 2003/0011015 A1), hereinafter as Basceri.

6.	Regarding Claim 2, Gotti discloses an apparatus (see Fig. 1 and [0018] “cross-point memory array 10”), comprising:
a first access line (element 22, see [0018] “lower conductive line 22”) for a memory cell (one of the elements 30, see [0018] “memory cells 30”);
a first electrode (element 40, see [0018] “lower electrode 40”) for the memory cell, the first electrode disposed above the first access line and comprising carbon (see [0018] “The illustrated electrodes 32, 36 and 40 can include, e.g., carbon”); and
a first active component (element 38, see [0018] “active element 38”) for the memory cell, the first active component in contact with the first electrode (see Fig. 1).
	Gotti embodiment of Fig. 1 does not appear to explicitly disclose wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized; the active component comprising chalcogenide.
	Basceri discloses wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized (see Fig. 1 first electrode element 24, see [0021] “non-oxide electrode 24”, has a top surface element 26 which is oxidized and a bottom surface of the first electrode is unoxidized, see [0021] “The upper surface 26 of non-oxide electrode 24 is oxidized.”, and see [0018] “An insulating layer 16, which is typically a borophososilicate glass (BPSG) … Conductive material 20 can be any suitable material, such as, for example, tungsten or conductively doped polysilicon.”).
	The top surface of the first electrode which is oxidized as taught by Basceri is incorporated as the top surface of the first electrode to be oxidized of Gotti embodiment of Fig. 1. The combination discloses wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized (see Gotti a respective oxidized top layer of the first electrode element 40 incorporated between each element 40 and each element 38).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized as taught by Basceri as wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized of Gotti because the combination provides an interface between the first electrode and an active memory material which reduces leakage current (see Basceri [0010-0012] “a feature of the present invention to provide a stabilized capacitor having improved leakage current characteristics using non-oxide electrodes and high dielectric constant oxide dielectric materials”)
	Gotti embodiment of Fig. 1 and Basceri do not appear to explicitly disclose the active component comprising chalcogenide.
Gotti embodiment of [0029] discloses the active component comprising chalcogenide (see [0029] “one or both of the first and second active elements 38 and 34, which can be selector and storage elements, respectively, can comprise chalcogenide materials”). 
	The material of the active component as taught by Gotti embodiment of [0029] to be incorporated as the material of the active component of Gotti embodiment of Fig. 1 and Basceri (elements 38 and 34 both comprise chalcogenide material). The combination discloses the active component comprising chalcogenide.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the active component comprising chalcogenide as taught by Gotti embodiment of [0029] as the active component comprising chalcogenide of Gotti embodiment of Fig. 1 and Basceri because the combination allows a lower and upper active component of the memory device to respectively be made of chalcogenide material where one undergoes a nonvolatile phase change as the memory layer and the other comprises a selector chalcogenide material which does not undergo a nonvolatile phase change as the selector layer, wherein the position of the memory and selector layer are interchangeable (see Gotti [0029, 0038]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known upper and lower active component material in a similar device to obtain predictable results (see Gotti [0029, 0038]).
	 
7.	Regarding Claim 3, Gotti combined embodiments and Basceri disclose the apparatus of claim 2, wherein the top surface of the first electrode is oxidized based at least in part on a chemical-mechanical planarization (CMP) process associated with the first electrode (The language, term, or phrase “chemical-mechanical planarization (CMP) process”, is directed towards the process of forming the first electrode.
It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
                As such, the language “chemical-mechanical planarization (CMP) process” only requires the top surface of the first electrode to comprise oxidized material, which does not distinguish the invention from Gotti and Basceri, who teaches the structure as claimed.).

8.	Regarding Claim 4, Gotti combined embodiments and Basceri disclose the apparatus of claim 3, wherein top surface of the first electrode is oxidized based at least in part on breaking a vacuum seal in association with the CMP process (The language, term, or phrase “breaking a vacuum seal in association with the CMP process”, is directed towards the process of forming the first electrode.
It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
                As such, the language “breaking a vacuum seal in association with the CMP process” only requires top surface of the first electrode to be an oxidized material, which does not distinguish the invention from Gotti and Basceri, who teaches the structure as claimed.).

9.	Regarding Claim 5, Gotti combined embodiments and Basceri disclose the apparatus of claim 2, wherein the first active component for the memory cell comprises a selection component (see Gotti [0018] “first active element 38, e.g., a selector element”), a storage component, or a combination thereof for the memory cell.

10.	Regarding Claim 6, Gotti combined embodiments and Basceri disclose the apparatus of claim 2, further comprising (see Gotti):
a second electrode (element 36, see [0018] “electrode 36”) for the memory cell; and
a second active component (element 34, see [0018] “second active element 34, e.g., a storage element”) for the memory cell, the second active component in contact with the second electrode and comprising chalcogenide (see [0029] “one or both of the first and second active elements 38 and 34, which can be selector and storage elements, respectively, can comprise chalcogenide materials”).

11.	Regarding Claim 8, Gotti combined embodiments and Basceri disclose the apparatus of claim 6, wherein (see Gotti):
the first active component comprises a first chalcogenide material (see [0029]); and
the second active component comprises a second chalcogenide material (see [0029]), the second chalcogenide material different from the first chalcogenide material (see [0029-0031] the storage element chalcogenide can be selected as InSbTe and the selector chalcogenide can be selected as GeSbTeSe).



12.	Regarding Claim 9, Gotti combined embodiments and Basceri disclose the apparatus of claim 6, wherein the first active component and the second active component comprise a same chalcogenide material (see Gotti [0029-0031] the storage element chalcogenide can be selected as GeSbTe and the selector chalcogenide can be selected as GeSbTeSe).

13.	Regarding Claim 10, Gotti combined embodiments and Basceri disclose the apparatus of claim 6, wherein the second electrode comprises oxidized carbon (see Gotti [0018] “The illustrated electrodes 32, 36 and 40 can include, e.g., carbon”; and see Basceri [0021] “The upper surface 26 of non-oxide electrode 24 is oxidized.”).

14.	Regarding Claim 11, Gotti combined embodiments and Basceri disclose the apparatus of claim 6, further comprising (see Gotti):
a third electrode (element 32, see [0018] “The illustrated electrodes 32, 36 and 40) for the memory cell, the third electrode in contact with the second active component (see Fig. 1); and
a second access line (element 20, see [0018] “upper conductive line”) for the memory cell.

15.	Regarding Claim 12, Gotti combined embodiments and Basceri disclose the apparatus of claim 11, wherein the third electrode comprises oxidized carbon (see Gotti [0018] “The illustrated electrodes 32, 36 and 40 can include, e.g., carbon”; ; and see Basceri [0021] “The upper surface 26 of non-oxide electrode 24 is oxidized.”).

16.	Regarding Claim 13, Gotti combined embodiments and Basceri disclose the apparatus of claim 2, wherein the first electrode comprises a first sub-layer (see Basceri Fig. 1 element 26, oxidized sub-layer of the first electrode element 24, and see Gotti Fig. 1 the oxidized sub-layer incorporated of the first electrode element 40) in contact with the first active component (see Gotti Fig. 1 in contact with element 38) and a second sub-layer in contact with the first access line (see Gotti Fig. 1 element 40 in contact with element 22),
a top surface of the first sub-layer is oxidized (see Basceri Fig. 1 and Gotti Fig. 1 the oxidized sub-layer has a top surface that is oxidized), and
a top surface of the second sub-layer is unoxidized (see Basceri Fig. 1 and Gotti Fig. 1 the second sub-layer is unoxidized and has a top surface which is also unoxidized).

17.	Regarding Claim 14, Gotti discloses an apparatus (see Fig. 1 and [0018] “cross-point memory array 10”), comprising:
an access line (element 22, see [0018] “lower conductive line 22”) for a plurality of memory cells (elements 30, see [0018] “memory cells 30”);
a plurality of first electrodes (elements 40, see [0018] “lower electrode 40”) comprising a respective first electrode for each of the plurality of memory cells (see Fig. 1), the plurality of first electrodes each comprising carbon (see [0018] “The illustrated electrodes 32, 36 and 40 can include, e.g., carbon”;); and
a plurality of active components (elements 38, see [0018] “active element 38”) comprising a respective active component for each of the plurality of memory cells (see Fig. 1), and wherein the respective first electrode for a memory cell of the plurality of memory cells is between the respective active component for the memory cell and the access line (see Fig. 1).
Gotti embodiment of Fig. 1 does not appear to explicitly disclose wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized; wherein each of the plurality of active components comprises chalcogenide.
	Basceri discloses wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized (see Fig. 1 first electrode element 24, see [0021] “non-oxide electrode 24”, has a top surface element 26 which is oxidized and a bottom surface of the first electrode is unoxidized, see [0021] “The upper surface 26 of non-oxide electrode 24 is oxidized.”, and see [0018] “An insulating layer 16, which is typically a borophososilicate glass (BPSG) … Conductive material 20 can be any suitable material, such as, for example, tungsten or conductively doped polysilicon.”).
	The top surface of the first electrode which is oxidized as taught by Basceri is incorporated as the top surface of the first electrode to be oxidized of Gotti embodiment of Fig. 1. The combination discloses wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized (see Gotti an oxidized top layer of the first electrode element 40 incorporated between element 40 and element 38).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized as taught by Basceri as wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized of Gotti because the combination provides an interface between the first electrode and an active memory material which reduces leakage current (see Basceri [0010-0012] “a feature of the present invention to provide a stabilized capacitor having improved leakage current characteristics using non-oxide electrodes and high dielectric constant oxide dielectric materials”)
	Gotti embodiment of Fig. 1 and Basceri do not appear to explicitly disclose the active component comprising chalcogenide.
Gotti embodiment of [0029] discloses wherein each of the plurality of active components comprises chalcogenide (see [0029] “one or both of the first and second active elements 38 and 34, which can be selector and storage elements, respectively, can comprise chalcogenide materials”). 
	The material of the active component as taught by Gotti embodiment of [0029] to be incorporated as the material of the active component of Gotti embodiment of Fig. 1 (elements 38 and 34 both comprise chalcogenide material). The combination discloses wherein each of the plurality of active components comprises chalcogenide.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein each of the plurality of active components comprises chalcogenide as taught by Gotti embodiment of [0029] as wherein each of the plurality of active components comprises chalcogenide of Gotti embodiment of Fig. 1and Basceri because the combination allows a lower and upper active component of the memory device to respectively be made of chalcogenide material where one undergoes a nonvolatile phase change as the memory layer and the other comprises a selector chalcogenide material which does not undergo a nonvolatile phase change as the selector layer, wherein the position of the memory and selector layer are interchangeable (see Gotti [0029, 0038]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known upper and lower active component material in a similar device to obtain predictable results (see Gotti [0029, 0038]).

18.	Regarding Claim 15, Gotti combined embodiments and Basceri disclose the apparatus of claim 14, wherein the top surface of the respective first electrode is oxidized based at least in part on a chemical-mechanical planarization (CMP) process associated with the plurality of first electrodes (The language, term, or phrase “chemical-mechanical planarization (CMP) process”, is directed towards the process of forming the first electrode.
It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
                As such, the language “chemical-mechanical planarization (CMP) process” only requires the top surface of the respective first electrode to comprise oxidized material, which does not distinguish the invention from Gotti and Basceri, who teaches the structure as claimed.).

19.	Regarding Claim 16, Gotti combined embodiments and Basceri disclose the apparatus of claim 15, wherein the top surface of the respective first electrode is oxidized based at least in part on breaking a vacuum seal in association with the CMP process (The language, term, or phrase “breaking a vacuum seal in association with the CMP process”, is directed towards the process of forming the first electrode.
It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
                As such, the language “breaking a vacuum seal in association with the CMP process” only requires the top surface of the respective first electrode to comprise oxidized material, which does not distinguish the invention from Gotti and Basceri, who teaches the structure as claimed.).

20.	Regarding Claim 17, Gotti combined embodiments and Basceri disclose the apparatus of claim 14, wherein the respective active component for the memory cell comprises a selection component (see Gotti [0018] “first active element 38, e.g., a selector element”), a storage component, or a combination thereof for the memory cell.

21.	Regarding Claim 18, Gotti combined embodiments and Basceri disclose the apparatus of claim 14, further comprising:
	a plurality of second electrodes (see Gotti  Fig. 1elements 36, see [0018] “electrode 36”) comprising a respective second electrode for each of the plurality of memory cells (see Fig. 1), wherein the plurality of second electrodes each comprise oxidized carbon (see Gotti [0018] “The illustrated electrodes 32, 36 and 40 can include, e.g., carbon”; see [0021] “The upper surface 26 of non-oxide electrode 24 is oxidized.”), and wherein the respective active component for the memory cell is between the respective first electrode for the memory cell and the respective second electrode for the memory cell (see Gotti Fig. 1).

22.	Claim 7 is rejected under 35 U.S.C. 103 as obvious over Gotti et al. (US 2016/0204343 A1), hererinafter as Gotti, embodiment of Fig. 1 in view of embodiment of [0029], in view of Basceri et al. (US 2003/0011015 A1), hereinafter as Basceri, in view of Ito et al. (US 2019/0296078 A1), hereinafter as Ito.

23.	Regarding Claim 7, Gotti combined embodiments and Basceri disclose the apparatus of claim 6, wherein:
the first electrode comprises a first surface in contact with the first active component, the first surface having a first roughness (see Gotti Fig. 1); and
the second electrode comprises a second surface in contact with the second active component, the second surface having a second roughness (see Gotti Fig. 1).
Gotti combined embodiments do not appear to explicitly disclose the second surface having a second roughness that is greater than the first roughness.
	Ito discloses an upper surface roughness of an upper layer having equal to or higher roughness as the bottom surface roughness of the upper layer, wherein the bottom surface roughness of the upper layer depends on a roughness of an upper surface of a lower layer immediately below the upper layer (see Figs. 1-4 the upper surface roughness of the layer element 5 equal to or higher than a bottom surface roughness of the layer element 5, wherein the bottom surface roughness of the layer element 5 depends on a roughness of an upper surface of element 4 immediately below, and see [0026] “Therefore, the shape of the state change layer 5 depends on the roughness of the upper surface of the lower electrode 4 when the state change layer 5 is formed thereon … Therefore, the roughness of the upper surface of the state change layer 5 will be equal to or higher than the roughness of the upper surface of the lower electrode 4.”).
	The upper surface roughness of a layer having equal to or higher roughness as the bottom surface roughness which depends on the roughness of an upper surface of the layer immediately below as taught by Ito is incorporated as the upper surface roughness of a layer having equal to or higher roughness as the bottom surface roughness which depends on the roughness of an upper surface of the layer immediately below of Gotti. The combination discloses the second surface having a second roughness that is greater than the first roughness (each layer deposited above the first with a roughness has an upper surface which can have an equal or higher roughness than that of an upper surface of the layer immediately below).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the upper surface roughness of a layer having equal to or higher roughness as the bottom surface roughness which depends on the roughness of an upper surface of the layer immediately below as taught by Ito as the upper surface roughness of a layer having equal to or higher roughness as the bottom surface roughness which depends on the roughness of an upper surface of the layer immediately below of Gotti, wherein the combination discloses the second surface having a second roughness that is greater than the first roughness of Gotti and Basceri because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known surface roughness characteristic of a layer formed directly on another in a similar device where two alternative results are disclosed (see Ito element 5 is a chalcogenide see [0025], elements 4 and 6 contain carbon see [0023, 0027], and see [0026] the surface roughness can be equal or greater).

24.	Claim 13 is rejected under 35 U.S.C. 103 as obvious over Gotti et al. (US 2016/0204343 A1), hererinafter as Gotti, embodiment of Fig. 1 in view of embodiment of [0029], in view of Basceri et al. (US 2003/0011015 A1), hereinafter as Basceri, in view of Park et al. (US 2017/0271580 A1), hereinafter as Park.

25.	Regarding Claim 13, Gotti combined embodiments and Basceri disclose the apparatus of claim 2, wherein the first electrode comprises a first sub-layer (element 26, oxidized sub-layer of the first electrode element 24, and see Gotti Fig. 1 the oxidized sub-layer incorporated of the first electrode element 40) in contact with the first active component (see Gotti Fig. 1 in contact with element 38) and a second sub-layer in contact with the first access line (see Gotti Fig. 1 element 40 in contact with element 22),
a top surface of the first sub-layer is oxidized (see Basceri Fig. 1 and Gotti Fig. 1 the oxidized sub-layer has a top surface that is oxidized), and
a top surface of the second sub-layer is unoxidized (see Basceri Fig. 1 and Gotti Fig. 1 the second sub-layer is unoxidized and has a top surface which is also unoxidized).
	Park discloses wherein the first electrode comprises two sub-layers, and a sublayer in contact with the active component comprises carbon (see Figs. 8A-23B first electrode element 1311 comprises two sub-layers, see [0110] “The multilayer layer structure of the first electrode layer 1311a may comprise carbon nitride (CN) … titanium carbon nitride (TiCN) … tantalum carbon nitride (TaCN), … and combinations thereof.” Selected as at least two sub-layers containing carbon, among which the top layer is in contact with the active component element 1313a, see [0110] “phase changeable material 1313a”).
	The multilayer carbon containing electrode as taught by Park is incorporated as a multilayer carbon containing electrode of Gotti. The combination discloses wherein the first electrode comprises two sub-layers, and a sublayer in contact with the active component comprises carbon (each of the carbon containing electrodes of Gotti are incorporated to contain at least two sub-layers including carbon).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the first electrode comprises two sub-layers, and a sublayer in contact with the active component comprises carbon as taught by Park as wherein the first electrode comprises two sub-layers, and a sublayer in contact with the active component comprises carbon of Gotti because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known electrode in a similar device for another where the two are provided as alternatives (see Park [0110] one layer versus multilayer).

26.	Claims 19-20 are rejected under 35 U.S.C. 103 as obvious over Gotti et al. (US 2016/0204343 A1), hererinafter as Gotti, in view of Basceri et al. (US 2003/0011015 A1), hereinafter as Basceri.

27.	Regarding Claim 19, Gotti discloses an apparatus (see Fig. 1 and [0018] “cross-point memory array 10”), comprising:
a metal layer for an access line (element 22, see [0018] “lower conductive line 22” and [0019] “22, e.g., comprising tungsten”);
an active layer (element 38, see [0018] “active element 38”) comprising a selection component, a storage component (see [0018] “active element 38, e.g., a selector element”), or a combination thereof for a memory cell; and
an electrode layer (element 40, see [0018] “lower electrode 40”) between the metal layer and the active layer (see Fig. 1), the electrode layer comprising carbon (see [0018] “The illustrated electrodes 32, 36 and 40 can include, e.g., carbon”).
Gotti does not appear to explicitly disclose wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized.
 	Basceri discloses wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized (see Fig. 1 first electrode element 24, see [0021] “non-oxide electrode 24”, has a top surface element 26 which is oxidized and a bottom surface of the first electrode is unoxidized, see [0021] “The upper surface 26 of non-oxide electrode 24 is oxidized.”, and see [0018] “An insulating layer 16, which is typically a borophososilicate glass (BPSG) … Conductive material 20 can be any suitable material, such as, for example, tungsten or conductively doped polysilicon.”).
	The top surface of the first electrode which is oxidized as taught by Basceri is incorporated as the top surface of the first electrode to be oxidized of Gotti. The combination discloses wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized (see Gotti an oxidized top layer of the first electrode element 40 incorporated between element 40 and element 38).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized as taught by Basceri as wherein a top surface of the first electrode is oxidized and a bottom surface of the first electrode is unoxidized of Gotti because the combination provides an interface between the first electrode and an active memory material which reduces leakage current (see Basceri [0010-0012] “a feature of the present invention to provide a stabilized capacitor having improved leakage current characteristics using non-oxide electrodes and high dielectric constant oxide dielectric materials”).


28.	Regarding Claim 20, Gotti and Basceri disclose the apparatus of claim 19, wherein the top surface of the electrode layer is oxidized based at least in part on a chemical-mechanical planarization (CMP) process associated with the electrode layer (The language, term, or phrase “chemical-mechanical planarization (CMP) process”, is directed towards the process of forming the first electrode.
It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
                As such, the language “chemical-mechanical planarization (CMP) process” only requires the top surface of the electrode layer to comprise oxidized material, which does not distinguish the invention from Gotti and Basceri, who teaches the structure as claimed.).

29.	Claim 21 is rejected under 35 U.S.C. 103 as obvious over Gotti et al. (US 2016/0204343 A1), hererinafter as Gotti, embodiment of Fig. 1 in view of embodiment of [0029], in view of Basceri et al. (US 2003/0011015 A1), hereinafter as Basceri.

30.	Regarding Claim 21, Gotti embodiment of Fig. 1 and Basceri disclose the apparatus of claim 19.
Gotti embodiment of Fig. 1 and Basceri as previously combined do not appear to explicitly disclose wherein the active layer comprises a chalcogenide material.
Gotti embodiment of [0029] discloses wherein the active layer comprises a chalcogenide material (see [0029] “one or both of the first and second active elements 38 and 34, which can be selector and storage elements, respectively, can comprise chalcogenide materials”). 
	The material of the active layer as taught by Gotti embodiment of [0029] to be incorporated as the material of the active layer of Gotti embodiment of Fig. 1 and Basceri (elements 38 and 34 both comprise chalcogenide material). The combination discloses wherein the active layer comprises a chalcogenide material.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the active layer comprises a chalcogenide material as taught by Gotti embodiment of [0029] as wherein the active layer comprises a chalcogenide material of Gotti embodiment of Fig. 1 and Basceri because the combination allows a lower and upper active component of the memory device to respectively be made of chalcogenide material where one undergoes a nonvolatile phase change as the memory layer and the other comprises a selector chalcogenide material which does not undergo a nonvolatile phase change as the selector layer, wherein the position of the memory and selector layer are interchangeable (see Gotti [0029, 0038]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known upper and lower active component material in a similar device to obtain predictable results (see Gotti [0029, 0038]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818